DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of India on 4/13/2017. It is noted, however, that applicant has not filed a certified copy of the IN201711013268 application as required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:  Applicant claims “the range of 51°--55°” and “the range of 55°-- 59°” in lines 2-4.  Although it appears the limitation “range” lacks antecedent basis, it seems the limitation should be interpreted to mean “the wire angle of the first metal wire…ranges from 51°--55°” and “the wire angle of the second metal wire…ranges from 55°-- 59°”.  If applicant intends another interpretation, appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the wire thickness of the first metal wire braided layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the wire thickness of the second metal wire braided layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU2367835C1 (RU236) – cited by applicant in the IDS filed 1/22/2020 (applicant provided a copy of the English translation of the abstract and the Russian language version of the published document.  A copy of the English translation of the specification is provided for applicant’s convenience).

With regard to claim 1, RU236 discloses a metal braided hose (RU236, abstract), comprising: 
(1, figs. 1-3, paragraph 0031 of the translation of the specification) comprising an elastic material (paragraph 0031 describes a polymer chamber as the inner tube.  Paragraph 0001 describes an example of the disclosure as being a fluoroplastic, a material that has elastic properties); 
a first metal wire braided layer (3, figs. 2-3, paragraph 0032) enveloping an outer surface of the inner tube (shown in figs. 2-3, described in paragraph 0032); and 
a second metal wire braided layer (4, fig. 3, paragraph 0034) enveloping the first metal wire braided layer (shown in fig. 3, described in paragraph 0034), 
wherein a wire thickness of the second metal wire braided layer is smaller than a wire thickness of the first metal wire braided layer (paragraph 0024, Table 2 as shown in the original foreign language document. Both showing the relationship d1/d2≤1).
  
With regard to claim 2, RU236 discloses the metal braided hose according to claim 1 as set forth above, and further discloses wherein a wire angle (51°, Table 2 as shown in the original foreign language document, example 2) relative to a longitudinal axis of the inner tube in the first metal wire braided layer is smaller than a wire angle (59°, Table 2 as shown in the original foreign language document, example 2) relative to the longitudinal axis of the inner tube in the second metal wire braided layer.  

With regard to claim 3, RU236 discloses the metal braided hose according to claim 2 as set forth above, and further discloses wherein the wire angle of the first metal wire braided layer is in the range of 51°--55° (51°, Table 2 as shown in the original foreign language document, example 2), and wherein the wire angle of the second metal wire braided layer is in the range of 55°-- 59° (59°, Table 2 as shown in the original foreign language document, example 2).  

(.31 mm, Table 2 as shown in the original foreign language document, second row) is at least 0.1 mm smaller than the wire thickness of the first metal wire braided layer (.21 mm, Table 2 as shown in the original foreign language document, second row).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over RU2367835C1 (RU236) in view of JP2009002519A to Kamiyama (Kamiyama) – English language abstract and original foreign language application provided by applicant. A copy of the English translation of the specification is provided for applicant’s convenience (English translation)).
	Kamiyama and RU236 are both classified in F16L 11/08 demonstrating similar technical fields of endeavor and thus relevant prior art to the skilled artisan.  In addition, both references disclose braided wire reinforced hoses, an analogous field of endeavor.	 

With regard to claim 5, RU236 discloses the metal braided hose according to claim 1 as set forth above, but fails to disclose wherein the wire thickness of the first metal wire braided layer is 0.5mm. 
Kamiyama discloses the use of braided metal wire reinforced rubber hoses (Kamiyama, abstract) and a discussion about the useful range of wire thicknesses and the discovery of an upper limit of .5 mm wire diameters to maximize strength while maintaining flexibility (Kamiyama, Paragraphs 0018 and 0019 – English translation of the specification).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the metal braided hose of RU236 with a first metal braided hose layer having a wire thickness of .5 mm as taught by Kamiyama in order to maximize the strength of the hose while also retaining flexibility as taught by Kamiyama.

With regard to claim 6, RU236 in view of Kamiyama discloses the metal braided hose according to claim 5 as set forth above, but fails to disclose wherein the wire thickness of the second metal wire braided layer is 0.38mm or smaller.  
(Kamiyama, paragraph 0018)
Applicant discloses a preference for a wire thickness of the second metal wire braided layer is .38 mm or smaller, indicating a lack of criticality for the thickness of the second metal wire.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the RU236 in view of Kamiyama hose with a second metal wire thickness of .38 or smaller, since it would be obvious to try smaller diameter second metal wires than first wires consistent with the teachings of RU236 and to try diameters that are close to the minimum effective diameter of .15 mm as taught by Kamiyama in order to discover the workable ranges for effective hoses.   

With regard to claim 7, RU236 discloses the metal braided hose according to claim 1 as set forth above, but fails to disclose wherein the elastic material comprises a synthetic rubber. 
Kamiyama discloses an inner layer that is elastic and preferably made of rubber (Kamiyama, paragraph 0013).  The use of polybutene resin as the inner layer is preferred in order to protect the hose from damaging components such as chlorine in water (paragraph 0013).
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the RU236 hose with a synthetic rubber inner layer, in order to protect the hose from corrosive liquids conveyed by the hose when in use in aircraft, vehicles and industrial equipment as taught by Kamiyama in paragraph 0013.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not already referenced above disclose similar hoses.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753